

115 S1361 IS: Improving Access to Cardiac and Pulmonary Rehabilitation Act of 2017
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1361IN THE SENATE OF THE UNITED STATESJune 15, 2017Mr. Crapo (for himself, Ms. Klobuchar, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners,
			 and clinical nurse specialists to supervise cardiac, intensive cardiac,
			 and pulmonary rehabilitation programs.
	
 1.Short titleThis Act may be cited as the Improving Access to Cardiac and Pulmonary Rehabilitation Act of 2017. 2.Allowing physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs (a)Cardiac and intensive cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended—
 (1)in paragraph (1)— (A)by striking physician-supervised; and
 (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end;
 (2)in paragraph (2)— (A)in subparagraph (A)(iii), by striking the period at the end and inserting a semicolon; and
 (B)in subparagraph (B), by striking a physician and inserting a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and
 (3)in paragraph (4)(A), in the matter preceding clause (i)— (A)by striking physician-supervised; and
 (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) after paragraph (3).
 (b)Pulmonary rehabilitation programsSection 1861(fff)(1) of the Social Security Act (42 U.S.C. 1395x(fff)(1)) is amended— (1)by striking physician-supervised; and
 (2)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end.
 (c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the date that is one year after the date of the enactment of this Act.